Exhibit  10.3
 
AMENDMENT NO. 2 TO AMENDED AND RESTATED SECURITY AGREEMENT
 
 
THIS AMENDMENT NO. 2 dated as of November 12, 2009 (this “Amendment”) with
respect to that certain Amended and Restated Security Agreement entered into and
made effective May 25, 2006 (as amended, the “Security Agreement”) by and
between iVoice, Inc. (the “Company”) and YA Global Investments, L.P. (f/k/a
Cornell Capital Partners, LP)(the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, on or about May 25, 2006 the Company and the Secured Party entered into
a series of financing agreements, including, without limitation, a securities
purchase agreement, several secured convertible debentures issued pursuant
thereto and the Security Agreement, pursuant to which, among other things, the
Secured Party agreed to advance to the Company an amount not to exceed Eight
Million Five Hundred Forty-Seven Thousand Eight Hundred Eighty Six Dollars
($8,547,886);
 
WHEREAS, there are amounts outstanding under the Transaction Documents (as
defined in the Security Agreement);
 
WHEREAS, the Company and the Secured Party have entered into a Settlement
Agreement dated as of the date hereof (the “Settlement Agreement”) pursuant to
which, among other things, the Company will make a cash payment to the Secured
Party and issue to the Secured Party an amended and restated secured convertible
debenture and the Secured Party will release its security interests and liens on
certain Pledged Property (as defined in the Security Agreement); and
 
WHEREAS, the parties hereto must enter into this Amendment as a condition
precedent to the effectiveness of the Settlement Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
AMENDMENTS
 
Section 1.1. Amendment to Section 2.1(a).  Section 2.1(a) is hereby amended by
(a) deleting Section 2.1(a) in its entirety, (b) deleting Exhibit A to the
Security Agreement and (c) inserting in lieu of Section 2.1(a) the following:
 
“(a)          Company hereby pledges to the Secured Party, and creates in the
Secured Party for its benefit, a security interest for such time until the
Obligations are paid in full, in and to that certain 10% Secured Convertible
Debenture dated January 6, 2006 issued by Thomas Pharmaceuticals, Ltd. to the
Company in the original principal amount of $360,000 and all documents,
instruments and agreements executed in connection therewith and/or related
thereto (the “Pledged Property”).”
 
Section 1.2. Amendment to Article 6 (Affirmative Covenants).  Article 6 is
hereby amended by (a) deleting Article 6 in its entirety and (b) inserting in
lieu thereof “[Intentionally Omitted].”
 
Section 1.3. Amendment to Article 7 (Negative Covenants).  Article 7 is hereby
amended by (a) deleting Article 7 in its entirety and (b) inserting in lieu
thereof “[Intentionally Omitted].”
 
Section 1.4. Amendment to Section 8.1.  Section 8.1 is hereby amended by (a)
deleting “Cornell Capital Partners, LP” and (b) inserting in lieu thereof “YA
Global Advisors, L.P.”
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
EFFECTIVE DATE
 
Section 2.1. Effective Date.  This Amendment shall become effective as of the
Closing Date (as defined in the Settlement Agreement).
 
ARTICLE III
 
INTERPRETATION
 
Section 3.1. Continuing Effect of Security Agreement.  The Company hereby
ratifies, confirms, and reaffirms all and singular the terms and conditions of
the Security Agreement and the other Transaction Documents.  The Company and the
Secured Party each hereby acknowledges and agrees that the Security Agreement
shall continue to be and shall remain unchanged and in full force and effect in
accordance with its terms, except as expressly modified hereby.  Any terms or
conditions contained in this Amendment shall control over any inconsistent terms
or conditions in the Security Agreement.
 
Section 3.2. No Waiver.  Nothing contained in this Amendment shall be construed
or interpreted or is intended as a waiver of any default or Event of Default (as
defined in the Transaction Documents) or of any rights, powers, privileges or
remedies that the Secured Party has or may have under the Security Agreement,
any other related document or applicable law on account of such default or Event
of Default.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1. Representations and Warranties.  The Company hereby represents and
warrants as of the date hereof that, after giving effect to the Settlement
Agreement, (a) no default or Event of Default has occurred and is continuing and
(b) all representations and warranties of the Company contained in the Security
Agreement, Transaction Documents and the Settlement Documents (as defined in the
Settlement Agreement) are true and correct in all material respects on and as of
the date hereof (or if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).
 
Section 4.2. Counterparts.  This Amendment may be executed by the parties hereto
in any number of separate counterparts, each of which when duly executed shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
Section 4.3. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES).
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.
 


IVOICE, INC.
 
 
By: _________________________________
Name:
Title:
 
YA GLOBAL INVESTMENTS, L.P.
 
By: Yorkville Advisors, LLC, itsInvestment Manager
   
By:                                                                             
  
Name:
Title:


 



 
 

--------------------------------------------------------------------------------

 
